per curiam:
El 20 de agosto de 1982 concedimos veinte (20) días para mostrar causa por la cual no debía expedirse *489el auto de certiorari solicitado y dejar sin efecto la sentencia dictada por el Tribunal Superior, Sala de Guayama, del 22 de abril de 1982 y revocar la resolución dictada por el Tribunal de Distrito, Sala de Guayama, que ordenó el archivo del caso seguido en contra de Eugenio Díaz Clemente.
El recurrido fue acusado por violación de los Arts. 5 y 8 de la Ley de Armas, 25 L.P.R.A. sees. 415 y 418, por alega-damente haber encontrado en su posesión y dominio una escopeta recortada el día 26 de enero de 1982. Ese mismo día se determinó causa probable y se ordenó el arresto del aquí recurrido. Se señaló el día 22 de febrero de 1982 para celebrar la vista preliminar. El día señalado para la vista, las autoridades penitenciarias no condujeron al sumariado al tribunal. Se realizó un nuevo señalamiento para el primero de marzo de 1982. El recurrido tampoco com-pareció a la hora indicada. El tribunal en esa misma fecha archivó el caso a tenor con la Regla 247(b) de Procedimiento Criminal. El 18 de mayo de 1982, el Tribunal Superior declaró sin lugar la solicitud de certiorari presentada por el Ministerio Público para revisar la actuación del tribunal de instancia.
Alega el Procurador General que erró el tribunal al decretar el archivo. Tiene razón. A la fecha del archivo —1 de marzo de 1982— sólo habían transcurrido treinta y cua-tro días desde la fecha del arresto, 26 de enero de 1982. En Pueblo v. Opio Opio, 104 D.P.R. 165, 170 (1975), estableci-mos que “consideramos adecuado un término de sesenta días para celebrar la [vista preliminar] contados desde el arresto del acusado...”.

Se expedirá el auto, se dejará sin efecto el archivo decre-tado y se procederá a celebrar la vista preliminar con la de-bida celeridad.